UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6796


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GILBERT F. HEPBURN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:99-cr-00258-LMB-1)


Submitted:    October 14, 2008              Decided:   October 17, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gilbert F. Hepburn, Appellant Pro Se. James L. Trump, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gilbert F. Hepburn appeals the district court’s order

denying his motion for relief pursuant to 18 U.S.C.A. § 3582(c)

(West 2000 & Supp. 2008).            We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.               United States v. Hepburn, No.

1:99-cr-00258-LMB-1 (E.D. Va. Apr. 24, 2008).                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the     materials   before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2